DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 9/9/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,854,701 and 10,163,999 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized as follows:
In claim 1, by the limitation the second part of the first wire is connected to the first part of the first wire through a first contact hole formed in at least the first insulating layer, and the third part of the first wire is connected to the second part of the first wire through a second contact hole formed in at least the second insulating layer;
In claim 11, by the limitation of a first insulating layer disposed between the first layer of the second portion and the second layer of the second portion; wherein, in the contact region, the first layer of the second portion is connected to the first portion, and the second layer of the second portion is connected to the first layer of the second portion through a contact hole formed in at least the first insulating layer;
In claim 16, by the limitation the first layer of the second portion is connected to the first portion through a contact hole formed in at least the first insulating layer, and the second layer of the second portion is connected to the first layer of the second portion through a contact hole formed in at least the second insulating layer;
In claim 19, by the limitation the connection line, within at least the contact region includes a first conductive layer and a second conductive laver in contact with each other at a plurality of contact points, and separated from each other by an insulation layer; wherein the second conductive layer at least partially overlaps the first conductive layer and the plurality of contact points are disposed within a corresponding plurality of contact holes disposed within the insulation layer.
Claims 2-10 depend on claim 1.  Claims 12-15 depend on claim 11.  Claims 17-18 depend on claim 16.  Claim 20 depends on claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812